                                                                                          FILED
                                                                                 2019 Apr-18 AM 09:36
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ARTAVION GREENE,                          ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:19-CV-00154-KOB
PNS TRANSPORTATION, et al.,               ]
                                          ]
      Defendants.                         ]

                          MEMORANDUM OPINION

      This matter comes before the court on Plaintiff Artavion Greene’s pro se

amended complaint. (Doc. 7). Because his original complaint failed to state a

plausible claim for relief, the court ordered Mr. Greene to file an amended

complaint, described in detail the law that governs his claims, specifically advised

him how to file a complaint that complies with the Federal Rules of Civil

Procedure, and warned him that the failure to comply with the court’s order could

result in the dismissal of his claims. (See Doc. 4). As further explained below, Mr.

Greene’s amended complaint exhibits the same deficiencies as his original

complaint, so the court will sua sponte (on its own) dismiss his amended

complaint.

I.    Procedural History

      Mr. Greene filed his original complaint on January 28, 2019. (Doc. 1). In


                                          1
his complaint, he attempted to bring a race discrimination claim under Title VII of

the Civil Rights Act, 42 U.S.C. § 2000e, et seq., and an age discrimination claim

under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., against

his previous employer, Defendant PNS Transportation, and several employees at

PNS. Mr. Greene, who is African-American and does not allege his age, asserted

that PNS terminated him from his job as a truck driver because of his race and age

after he inquired about a referral bonus. According to Mr. Greene, his supervisor

at PNS told him “[he] was nothing but a trouble maker, and that is why [his] black

ass don’t have a job.” (Doc. 1 at 13).

      Magistrate Judge Cornelius, who was then assigned to this case, found that

Mr. Greene’s complaint failed to state a plausible claim for relief under Title VII or

the ADEA. (See Doc. 4). In her February 13, 2019 Order, Judge Cornelius

discussed how a plaintiff can state a discrimination claim under Title VII using

direct or circumstantial evidence. She found that Mr. Greene’s supervisor’s

statement about his “black ass” not having a job was not direct evidence that PNS

terminated him because of his race. And Judge Cornelius found that Mr. Greene

did not identify any non-African-American employee who PNS treated more

favorably and thus could not state a discrimination claim based on circumstantial

evidence. (See Doc. 4 at 5–8).

      Judge Cornelius also informed Mr. Greene that the ADEA prohibits an


                                          2
employer from discriminating against an employee who is at least 40 years old

because of his age and that a plaintiff can state an age discrimination claim using

direct or circumstantial evidence. (Doc. 4 at 8). But she found that Mr. Greene

“[made] no allegation regarding his age, any statement or conduct that would

constitute direct evidence he suffered discrimination based on his age, or any

evidence that would circumstantially prove age-based discrimination,” and thus

failed to state a plausible age discrimination claim. (Id.)

       Judge Cornelius ordered Mr. Greene to file an amended complaint that

corrected the deficiencies she identified. In her Order, she informed Mr. Greene

that the amended complaint must (1) refer to the statutes he invoked for his claims;

(2) comply with the Federal Rules of Civil Procedure; (3) be suitable for service on

the defendants; (4) identify each defendant; (5) describe what each defendant did;

(6) state when and where the incidents underlying his claims occurred; (7) describe

how the defendants’ acts harmed him; (8) state the relief he seeks; (9) not refer

back to the original complaint; and (10) not rely on conclusory and general

assertions of discrimination. (See Doc. 4 at 9–10). Judge Cornelius advised Mr.

Greene that service of process would not begin until he filed an amended

complaint in compliance with the court’s Order and warned him that the failure to

comply with the court’s Order could result in the dismissal of his claims. (Id. at

10).


                                           3
II.   Sua Sponte Review of the Amended Complaint

      Mr. Greene filed his amended complaint after the Clerk reassigned this case

to the undersigned judge. In his amended complaint, he makes the same factual

allegations as his original complaint. He alleges that PNS fired him and then

rehired him as a truck driver in November 2018. Upon his return, he participated

in an orientation conducted by PNS. During the orientation, he learned that PNS

had not paid a referral bonus to an employee that he referred to PNS; apparently

Mr. Greene believed he was due to receive some of the referral money. Mr.

Greene “said something” about the referral money to “Scott the owner.” Mr.

Greene then received the truck that he would drive for PNS. While Mr. Greene

was packing the truck with his belongings, he received a phone call from “Keith,”

who told him that he was “a trouble maker” and “that’s why your black ass don’t

have a job here.” Presumably that same day, PNS terminated Mr. Greene and did

not help him return home. (See Doc. 7 at 5).

      In his amended complaint, Mr. Greene does not allege any basis for the

court’s jurisdiction or identify any law under which he brings any claim. But,

construing his amended complaint liberally, the court assumes that, as he did in his

original complaint, Mr. Greene seeks to bring claims for race discrimination under

Title VII and age discrimination under the ADEA. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less


                                         4
stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.”).

      In suits where the plaintiff proceeds in forma pauperis, as Mr. Greene does

here, “the court shall dismiss the case at any time if the court determines that . . .

the action or appeal . . . fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(ii). So the court next fulfills its obligation to review sua

sponte (on its own) the merits of the complaint.

      The court analyzes whether a complaint “fails to state a claim on which

relief may be granted” under 28 U.S.C. § 1915(e)(2)(B)(ii) pursuant to the same

standard that the court utilizes in reviewing a motion to dismiss brought under Rule

12(b)(6) of the Federal Rules of Civil Procedure. Mitchell v. Farcass, 112 F.3d

1483, 1490 (11th Cir. 1997). Under this standard, the court will dismiss a

complaint if it does not “contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To be

plausible on its face, the complaint must contain enough “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. And conclusory allegations and

speculation cannot state a plausible claim for relief. See Twombly, 550 U.S. at 555.




                                            5
      A.     Title VII

      Title VII prohibits employers from discriminating against an employee

based on race. 42 U.S.C. § 2000e-2(a)(1). And a plaintiff may establish a Title

VII race discrimination claim with direct or circumstantial evidence of

discrimination. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir.

2004).

      Direct evidence “proves the existence of a fact without inference or

presumption.” Wilson, 376 F.3d at 1086 (internal quotation marks and alterations

omitted). Direct evidence of discrimination must show on its own that racial

animus motivated the employer’s decision. See id. And “only the most blatant

remarks, whose intent could mean nothing other than to discriminate on the basis

of some impermissible factor constitute direct evidence of discrimination.”

Id. (internal quotation marks omitted).

      Here, Mr. Greene’s amended complaint contains no factual allegations that,

if proved, could be direct evidence of discrimination. His supervisor’s statement

that Mr. Greene’s “black ass don’t have a job here” because he was a “trouble

marker” uses racially derogatory language, but it does not demonstrate that PNS

terminated him because of his race. So Mr. Greene fails to state a Title VII

discrimination claim based on direct evidence.

      A plaintiff may also use circumstantial evidence to state a Title VII


                                          6
discrimination claim pursuant to the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Burke-Fowler v.

Orange Cty., Florida, 447 F.3d 1319, 1322 (11th Cir. 2006). Under this

framework, the plaintiff must first establish a prima facie case of discrimination,

i.e., establish the basic requirements for the cause of action. See id. The plaintiff

succeeds at this step by showing that (1) he is a member of a protected class; (2) he

was qualified to perform his job; (3) he suffered an adverse employment action;

and (4) his employer treated similarly situated employees outside of his protected

class more favorably. Id.

      Here, Mr. Greene does not identify any employee outside of his protected

class, i.e., non-African-American, who he alleges PNS treated more favorably. So

Mr. Greene cannot state the basic requirements for a claim of discrimination based

on circumstantial evidence. See Burke-Fowler, 447 F.3d at 1325 (affirming

summary judgment for the defendant where the plaintiff failed to offer valid

comparators for a race discrimination claim or present any other circumstantial

evidence suggesting race discrimination); Felder v. Bradford Health Servs., 493 F.

App’x 17, 20–21 (11th Cir. 2012) (same); Litman v. Sec’y of the Navy, 703 F.

App’x 766, 769–70 (11th Cir. 2017) (affirming dismissal of complaint where the

plaintiff failed to allege valid comparators for race discrimination claim despite

multiple opportunities to amend).


                                           7
       B.    ADEA

       The ADEA prohibits an employer from discriminating against an employee

who is at least 40 years old based on his age. 29 U.S.C. § 623(a)(1). Like a Title

VII claim, a plaintiff can establish an ADEA claim based on direct or

circumstantial evidence of discrimination. Sims v. MVM, Inc., 704 F.3d 1327,

1332 (11th Cir. 2013). And, like a Title VII discrimination claim based on

circumstantial evidence, the court evaluates an ADEA claim based on

circumstantial evidence under the McDonnell Douglas framework. Id.

       Here, Mr. Greene has not stated any facts related to his or anyone else’s age.

The court has no idea whether he falls within the protected category of being over

40 years old. So, to the extent that he attempts to state an ADEA claim, he fails to

state an ADEA claim based on direct or circumstantial evidence.

III.   Conclusion

       For the reasons stated above, Mr. Greene’s amended complaint fails to state

a plausible claim for relief under Title VII or the ADEA. So, by separate order, the

court will sua sponte DISMISS WITHOUT PREJUDICE Mr. Greene’s amended

complaint.

       The court’s February 13, 2019 Order directing Mr. Greene to file an

amended complaint described in detail how he could state a Title VII and ADEA

claim under the law that the court discussed above. (See Doc. 4). And the Order


                                          8
specifically advised Mr. Greene how to file an amended complaint that could state

a plausible claim for relief, satisfy the Federal Rules of Civil Procedure, and justify

service of process on the defendants. Also, the court informed Mr. Greene that the

failure to comply with the court’s Order could result in the dismissal of his claims.

Mr. Greene’s amended complaint failed to comply with any of the instructions in

the court’s Order. So the court finds that any further amendments of his complaint

would be futile and will DIRECT the Clerk to close this case.

      DONE and ORDERED this 18th day of April, 2019.



                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT
                                        JUDGE




                                           9
